Per Curiam:
The finding of the jury has taken the heart out of the appellant’s ease. They found specially “that the defendant did *401know of said furnishing of the stone; that the defendant did consent to said furnishing of said stone to said firm.” It was attempted to meet this by an argument to show that the finding was without evidence to support it. But the ingenious and able argument of the learned counsel for the appellant has failed to convince us upon this point. Without going into tedious detail, we think there was evidence amply sufficient to sustain the verdict. The assignments of error are voluminous, and need not be considered separately. None of them is sustained.
Judgment affirmed.